UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


JOSEPH ALVAREZ, a/k/a Joe Hill,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-99-879; CA-99-879-1)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Alvarez, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Alvarez seeks to appeal the district court’s order

dismissing his motion filed pursuant to 28 U.S.C. § 2255 (2000).

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).       This appeal period is

“mandatory and jurisdictional.”     Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

June 26, 2002.   The notice of appeal was filed on August 21, 2003.

Because Alvarez failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -